Title: From Thomas Jefferson to Benjamin Franklin, 5 October 1785
From: Jefferson, Thomas
To: Franklin, Benjamin



Sir
Paris Oct. 5. 1785.

A Vessel sailing from Havre to Philadelphia furnishes the Mr. Fitzhughs with a passage to that place. To them therefore I confide a number of letters and packets which I have received for you from sundry quarters and which, I doubt not, they will deliver safe. Among these is one from Mr. Du Plessis. On receipt of your letter, in answer to the one I had written you on the subject of his memorial, I sent to Mr. La Motte, Mr. Chaumont and wherever else I thought there was a probability of finding out Du Plessis’s address. But all in vain. I meant to have examined his memoir, as you desired, and to have had it copied. Lately he came and brought it with him, copied by himself. He desired me to read it and inclose it to you, which I have done.
We have no public news worth communicating to you but the signing of preliminaries between the emperor and Dutch. The question is then with whom the emperor will pick the next quarrel. Our treaty with Prussia goes by this conveyance. But it is not to be spoken of till a convenient time is allowed for exchanging ratifications. Science offers nothing new since your departure, nor no new publication worth your notice. All your friends here are well. Those in England have carried you captive to Algiers. They have published a letter as if written by Truxen the 20th of Aug.  from Algiers, stating the circumstances of the capture, and that you bore your slavery to admiration. I happened to receive a letter from Algiers dated Aug. 24. informing me that two vessels were then there taken from us, and naming the vessels and captains. This was a satisfactory proof to us that you were not there. The fact being so, we would have gladly dispenced with the proof, as the situation of our countrymen there was described as very distressing.—Were I to mention all those who make enquiries after you there would be no end to my letter. I cannot however pass over those of the good old Countess d’Hoditot, with whom I dined on Saturday at Sanois. They were very affectionate. I hope you have had a good passage. Your essay in crossing the channel gave us great hopes you would experience little inconvenience in the rest of the voiage. My wishes place you in the bosom of your friends, in good health, and with a wellgrounded prospect of preserving it long for your own sake, for theirs, and that of the world. I am with the sincerest attachment & respect Dear Sir Your most obedient & most humble servant,

Th: J[efferson]

